             Case 1:18-vv-00766-UNJ Document 33 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-766V
                                       Filed: May 3, 2019
                                         UNPUBLISHED


    MARK D SCARLETTE,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On May 31, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) as the result
of an influenza (“flu”) vaccination administered on November 8, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 2, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “the Division of Injury Compensation Programs,

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:18-vv-00766-UNJ Document 33 Filed 08/14/19 Page 2 of 2



Department of Health and Human Services (“DICP”), have reviewed the petition and
medical records filed in the case, and have . . . concluded that petitioner’s alleged GBS
is consistent with the Vaccine Injury Table for GBS following the seasonal flu
vaccination he received on November 8, 2016.” Id. at 4. Respondent further agrees
that “petitioner has met the statutory requirements for entitlement to compensation.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
